 1
 2
 3                                                         5/21/21
 4
 5                                                         link 110
 6
                                                      JS-6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   ARTEM STOLIAROV p/k/a ARTY,   No. 2:19-cv-03934-PSG (JPRx)
13              Plaintiff,         Hon. Philip S. Gutierrez
                                   Courtroom 6A
14       v.
                                   [PROPOSED] JUDGMENT IN FAVOR
15   MARSHMELLO CREATIVE, LLC      OF DEFENDANTS
16   et al.,
                                   Am. Compl. Filed:          Aug. 9, 2019
17              Defendants.        Exp. Disc. Cutoff:         Apr. 30, 2021
                                   Final Pretrial Conf.:      July 19, 2021
18                                 Trial Date:                July 27, 2021
19
20
21
22
23
24
25
26
27
28

                                                JUDGMENT IN FAVOR OF DEFENDANTS
 1                                      JUDGMENT
 2         The Court has received, reviewed, and considered the Stipulation for Entry of
 3   Final Judgment (the “Stipulation”) submitted by Plaintiff Artem Stoliarov p/k/a
 4   Arty (“Plaintiff”) and defendants Marshmello Creative, LLC; the Artist p/k/a
 5   Marshmello; Joytime Collective LLC; Daniel Campbell Smith; Steven
 6   McCutcheon; Marshmello Music LLC; Rokstone Music Limited; WWKD Limited;
 7   Polygram Publishing, Inc.; and Kobalt Music Publishing America, Inc.
 8   (collectively, “Defendants”).
 9         NOW THEREFORE, for good cause shown, the Court hereby GRANTS the
10   Stipulation in its entirety. The Court finds that Plaintiff’s First Amended
11   Complaint (Dkt No. 24) is hereby DISMISSED WITH PREJUDICE.
12         It is further ORDERED, ADJUDGED AND DECREED that:
13         1.     JUDGMENT IS ENTERED AGAINST PLAINTIFF AND IN
14   FAVOR OF EACH OF THE DEFENDANTS, and that Plaintiff shall take
15   nothing against any of the Defendants.
16         2.     The findings of fact and conclusions of law set forth in the Orders at
17   Docket Nos. 104, 105, and 106 (collectively, the “Orders”) granting Defendants’
18   motions for summary judgment and for partial summary judgment (Dkts. 87-89),
19   and denying Plaintiff’s motion for summary judgment (Dkt. 90), are hereby
20   incorporated herein by reference and resolve all claims and causes of action in this
21   action.
22         3.     All parties reserve all rights to appeal this Judgment and the Orders.
23         4.     All issues and arguments that could have been raised by any party on,
24   or in response to, an appeal from the Orders are preserved by this Stipulation and
25   may be raised on appeal, subject to any objections or arguments that may be raised
26   in response. No party may raise on appeal from the Orders or the final Judgment
27   any issues, arguments, or objections to this Stipulation, the procedure by which the
28   parties entered into this Stipulation, or the procedure by which the Court approved

                                                            JUDGMENT IN FAVOR OF DEFENDANTS
 1   or entered the final Judgment, including without limitation any argument that by
 2   entering into this Stipulation for final Judgment any party was prejudiced or
 3   deprived of any procedural or substantive rights.
 4         5.     Notwithstanding that Plaintiff’s Notice of Appeal (Dkt. 107) and
 5   Representation Statement (Dkt. 108) were filed before entry of final Judgment,
 6   Plaintiff need not refile the Notice of Appeal and Representation Statement after
 7   entry of final Judgment. The effective date of Plaintiff’s Notice of Appeal shall be
 8   the date of entry of final Judgment.
 9         6.     There being no just reason for delay, the Court, in the interests of
10   justice, expressly directs the Clerk of the Court to enter this Judgment, and hereby
11   decrees that, upon entry, it shall be deemed a final Judgment.
12
13         IT IS SO ORDERED AND ADJUDGED.
14
15             5/21/21
     Dated: ___________________
                                             Hon. Philip S. Gutierrez
16                                           United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                               2             JUDGMENT IN FAVOR OF DEFENDANTS
